Case 1:19-cv-07265-GBD-KHP Document 41 Filed 08/27/20 Page 1 of 3

 

PRIN SLI EIT Ee ee Te ageae ein

 

 

 

 

 

USDU SUNS |
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED}
SOUTHERN DISTRICT OF NEW YORK DOC #: |
To < |) DATE FITER 4
CHRIS CUFFARO, :
Plaintiff, MEMORANDUM DECISION
AND ORDER
-against- —————
FASHIONISTO LLC, 19 Civ. 7265 (GBD) (KHP)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Chris Cuffaro brings this action against Defendant for copyright infringement under
the Copyright Act, 17 U.S.C. §§ 106, 501, and removal of copyright management information
under the Digital Millennium Copyright Act, 17 U.S.C. § 1202(b). Plaintiff alleges that Defendant
published, without authorization, a copyrighted photograph of English singer and songwriter
George Michael. (Compl., ECF No. 1, J1, 7-11.) Plaintiff maintains that such photograph is
owned and registered by Plaintiff with Copyright Registration Number VA 2-064-720. Ud § 9.)
On December 10, 2019, this Court referred this matter to Magistrate Judge Katherine H. Parker for
general pretrial and all dispositive motions. (Order of Reference, ECF No. 12.)

Defendant has not appeared, filed an answer, or otherwise moved with respect to the
complaint. Accordingly, on February 11, 2020, Plaintiff moved for default judgment against
Defendant. (Notice of Mot., ECF No. 15.) Magistrate Judge Parker scheduled a damages inquest
hearing for May 20, 2020. (See Order, ECF No. 34.) In advance of the hearing, Plaintiff filed various
documents in support of his request for damages, including a memorandum of law, proposed

findings of fact and conclusions of law, an affidavit, and a declaration from counsel with

 
Case 1:19-cv-07265-GBD-KHP Document 41 Filed 08/27/20 Page 2 of 3

documentation of fees and costs incurred in this action. Defendant did not make any submissions to
Magistrate Judge Parker or appear at the hearing.

Before this Court is Magistrate Judge Parker’s July 9, 2020, Report and Recommendation
(the “Report”), recommending that this Court enter judgment for Plaintiff against Defendant and
award Plaintiff (1) $1,500 in actual damages for Defendant’s violation of the Copyright Act,
(2) $2,500 for Defendant’s violation of the Digital Millennium Copyright Act, (3) $1,700 in
attorneys’ fees, and (4) $440 in costs. (Report, ECF No. 39, at 2.) Magistrate Judge Parker advised
the parties that failure to file timely objections to the Report would constitute a waiver of those
objections on appeal. (/d at 16.) No objections were filed.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). Portions of
a magistrate judge’s report to which no or “merely perfunctory” objections are made are reviewed
for clear error. See Edwards v, Fischer, 414 F. Supp. 2d 342, 346-47 (8.D.N-Y. 2006) (citations
omitted). Clear error is present when “upon review of the entire record, [the court is] ‘left with
the definite and firm conviction that a mistake has been committed.’” United States v. Snow, 462
F.3d 55, 72 (2d Cir, 2006) (citation omitted).

Magistrate Judge Parker conducted a comprehensive and careful inquest. This Court finds
no error, clear or otherwise in the Report’s analysis, Accordingly, this Court adopts Magistrate
Judge Parker’s recommended judgment regarding damages, attorneys’ fees, and costs for the
reasons stated in the Report.

I. CONCLUSION

Magistrate Judge Parker’s Report is ADOPTED in its entirety. Plaintiff's motion for default
judgment against Defendant, (ECF No. 15), is GRANTED. Final judgment shall be entered ordering

Defendant to pay Plaintiff: (1) $1,500 in actual damages for Defendant’s violation of the Copyright
2
Case 1:19-cv-07265-GBD-KHP Document 41 Filed 08/27/20 Page 3 of 3

Act, (2) $2,500 for Defendant’s violation of the Digital Millennium Copyright Act, (3) $1,700 in

attorneys’ fees, and (4) $440 in costs.

Dated: New York, New York
August 27, 2020
SO ORDERED.

easy B. Dose

GEORGA B. DANIELS
United States District Judge

 
